296 So.2d 833 (1974)
STATE of Louisiana
v.
Louis J. RENARD.
No. 54914.
Supreme Court of Louisiana.
July 1, 1974.
Writ refused. No abuse of discretion.
BARHAM, J. is of opinion the writ should be granted. Relator requested a preliminary examination by filing the motion for same before any bill of information had been filed. He had an absolute right to the hearing. Subsequent filing of bill of information did not take away the mandatory right to hearing under C.Cr.P. Art. 292. See State v. Jackson, La., 282 So.2d 526.
DIXON, J., is of opinion that writ should be granted.